department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no --------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-122408-05 date date internal_revenue_service number release date index number ------------------------------- ----------------- ------------------------------ ----------------------------- - legend taxpayer ------------------------ ----------------------------------------- buyer -------------------------------------------- state ------------ a --------------- b --------------- c --------------- d --------------- e --------------- f ------------- g --------------- h --------------- i ------------- o -- p ----------- k --------- l --------- m ------------- n ------- date ------------------ date ------------------ s ------- t ------- u ------- v ------- w ------ x ------ y ------- plr-122408-05 dear ---------------- this is in reply to your request for a ruling submitted by your authorized representative to allow taxpayer to use an alternative method of basis recovery under ' 15a c of the income_tax regulations to report contingent payments because the normal basis recovery rule method will substantially and inappropriately defer recovery_of basis in accordance with sec_15a_453-1 the ruling_request was filed prior to the due_date for taxpayer’s return including extensions taxpayer is a state limited_liability_company that is treated as a partnership for federal_income_tax purposes it uses an accrual_method of accounting and files its returns on a calendar_year basis on date taxpayer was acquired by buyer under the asset purchase agreement between taxpayer and buyer the purchase_price for taxpayer’s assets consisted of the following a cash purchase_price of dollar_figurea subject_to adjustment buyer’s assumption of certain liabilities of taxpayer at closing and a deferred purchase_price the deferred purchase_price component of the purchase_price consists of an earnout provision under which the buyer is obligated to pay thetaxpayer a defined percentage of earnings before income_tax ebit in excess of dollar_figureb in year u dollar_figurec in year v dollar_figured in year w and dollar_figuree in year x to the extent that any earnout payment is due the buyer will make such payment in the calendar_year following the applicable earnout year thus the buyer must calculate its net sales for taxable years u through x with any required earnout payments being made in taxable years v through y however the taxpayer does not expect to receive any earnout payments because its ebit amounts for prior taxable years have been well below the baseline ebit amounts necessary to trigger an earnout payment the taxpayer’s highest ebit amount was dollar_figuref in year s which was followed by substantial declines in years t and u taxpayer has estimated the aggregate payments_to_be_received during the term of the installment_obligation based on historical data and earning trends and has computed a total sales_price of dollar_figureg as summarized below the taxpayer’s u s federal partnership tax_return for year u has been extended until date the adjustment to the cash purchase_price consists of i holdback funds held in escrow to secure the post-closing obligations of taxpayer and ii a purchase_price_adjustment reflecting a dollar-for-dollar increase or decrease in the price based on certain balance_sheet adjustments l v k p u dollar_figurei dollar_figure dollar_figureh dollar_figureg v - y m total sales_price taxable_year amounts percentage of received plr-122408-05 cash payments at closing including liability relief purchase_price_adjustment earnout payments totals the taxpayer states that under the normal basis recovery rule_of sec_15a_453-1 a pro_rata basis recovery over the five-year installment period would result in only n of the taxpayer’s basis in the assets being recovered in year u this would create a significant mismatch between the percentage of the total sale price received and basis recovery in year u this would result in taxpayer recognizing an overstated capital_gain prematurely and would also defer the ability to recognize a capital_loss until y the final year of the installment period to illustrate the taxpayer received p of the total sales_price dollar_figureh dollar_figureg in year u and does not expect to receive any earnout payment in year v that would change that amount if the taxpayer is permitted to recover p of its basis in the disposed assets in year u this would produce a better match between cash received and basis recovered taxpayer would avoid a disproportionate amount of taxable gain in year u and significant capital_loss in year y taxpayer represents that this alternative method of basis recovery is a reasonable method that will allow taxpayer to recover basis more than twice as fast as the otherwise applicable normal basis recovery method p vs n accordingly the taxpayer requests that under sec_15a_453-1 that it be permitted to allocate the same ratio of basis to each installment_payment as that installment_payment bears to the estimated amount of aggregate payments_to_be_received by the taxpayer during the five-year installment period rather than equally over the five taxable years in which it might receive a payment from buyer sec_453 of the internal_revenue_code defines the term ainstallment sale to mean a disposition of property if at least one payment is to be received after the end of the taxable_year in which the disposition occurs sec_453 defines the term ainstallment method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the plr-122408-05 payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a acontingent payment sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under ' 15a d contingent_payment_sales are to be reported on the installment_method sec_15a_453-1 provides that a contingent_payment_sale will be treated as having a stated maximum selling_price if under the terms of the agreement the maximum amount of sale proceeds that may be received by the taxpayer can be determined as of the end of the taxable_year in which the sale_or_other_disposition occurs generally the taxpayer s basis shall be allocated to payments received and to be received by treating the stated maximum selling_price as the selling_price for purposes of ' 15a b if however application of the foregoing rules in a particular case would substantially and inappropriately accelerate or defer recovery_of the taxpayer s basis a special rule will apply sec_15a_453-1 provides that the normal basis recovery rules set forth in ' 15a c may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer s basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer s basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special plr-122408-05 circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred sec_15a_453-1 provides that a contingent_payment_sale may initially and properly have been reported under the normally applicable basis recovery rule and during the term of the agreement circumstances may show that continued reporting on the original method will substantially and inappropriately defer or accelerate recovery_of the unrecovered balance of the taxpayer s basis in this event the special rule provided in this paragraph is applicable based on the information provided and the representations made it is reasonable to conclude that the taxpayer’s use of the proposed alternative method of basis recovery will result in basis recovery at a rate twice as fast as the rate at which basis would be recovered under the normal basis recovery rules the proposed alternative method of basis recovery represents a reasonable method of basis recovery accordingly taxpayer’s use of the proposed alternative method of basis recovery is approved caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george wright assistant branch chief office of associate chief_counsel income_tax accounting enclosures cc
